DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stacking of first and second device in claims 20-21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 20-21, there is no support in the original disclosure for the first and second legs of the first device contacting of extending below top surface of the first and second legs of second device when stacking and thus it constitutes new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Regarding claim 21, the scope of the claims is unclear because the claim is directed to a single device yet it recites structure of the device in relation of an unclaimed second device.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2016/0022065 to Bach.
Regarding claim 1, Bach discloses a device (Fig 1) comprising a support (14) with a first aperture (46), the first aperture configured in a manner capable of receiving and engaging with a straw protruding from a lid of a beverage container in a manner that restricts lateral movement of the support relative to the lid (depending on the diameter of the straw, size and shape of the lid/beverage container); wherein the support further comprises one or more second aperture (24) each aperture shaped and sized for receiving a container and/or each aperture comprising one or more wells, the wells configured for retaining a dispensed product or container, wherein a cross section of the support (Fig 1) reveals the first aperture is disposed .


Claim(s) 1-8, 10-12, 14, 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2006/0118453 to Hillebrecht et al. (Hillebrecht).
Regarding claim 1, Hillebrecht discloses a device (Fig 12-13) comprising a support (90) with a first aperture (96), the first aperture configured in a manner capable of receiving and engaging with a straw protruding from a lid of a beverage container in a manner that restricts lateral movement of the support relative to the lid; wherein the support further comprises one or more second aperture (102) each aperture shaped and sized for receiving a container and/or each aperture comprising one or more wells, the wells configured for retaining a dispensed product or container, wherein a cross section of the support (Figs 13-14) reveals the first aperture is disposed in a plane and at least one of the second apertures is disposed in the same plane or a bottom of at least one of the wells is disposed in the same plane and wherein the support is shaped and sized such that the support and/or the container(s) and/or one or more of the wells is capable of physical contact with the lid of the beverage container in a manner such 
Regarding claim 2, Hillebrecht further discloses lateral movement of the support restricted as recited since it has the structure as recited and would be capable of functioning with a lid as recited.
Regarding claim 3, Hillebrecht further discloses that during use, lid of a beverage container and or interaction between a straw and support are capable of supporting container and/or wells against vertical movement since it has the structure as recited.
Regarding claim 4, Hillebrecht further discloses the device comprising one or more rigid material (abstract).
Regarding claim 5, Hillebrecht further discloses rigid material chosen from a plastic (¶0043).
Regarding claim 6, Hillebrecht further discloses the device configured as a single, solid unit or configured to fold, collapse, otherwise assemble from a more compact or piece wise form since it has the structure as recited (Figs 12-14).
Regarding claim 7, Hillebrecht further discloses the device capable of use with lid, straw, container edge as recited since it has the structure as recited.
Regarding claim 8, Hillebrecht further discloses the device capable of functioning with a container as recited while being secured to a lid by one or more mechanisms (104) of the support.

Regarding claims 12, 14, Hillebrecht further discloses the second apertures (102) having a shape and size that can accommodate or complement a specific condiment, sauce or food container depending on its shape.
Regarding claim 17, Hillebrecht discloses a device (Fig 12) comprising a support (92) with a first aperture (96), the first aperture configured in a manner capable of receiving a straw protruding from a lid of a beverage container (24) in a manner such that engagement between the straw and the support restricts lateral movement of the support relative to the lid; wherein the support further comprises two or more second apertures (102) each shaped and sized for receiving a container and/or each comprising one or more wells (intended use), the wells configured for retaining a dispensed product or container, wherein two or more of the second apertures (102) are disposed on opposing sides of the first aperture (left and right, Fig 12), wherein centers of all the apertures are aligned (Fig 12).  In particular, insofar as applicant has disclosed their centers of the apertures being aligned based on their figures then the centers of the Hillebrecht apertures are aligned as shown in Fig 12.

Claim(s) 17-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2015/0238034 to Faulk.
Regarding claim 17, Faulk discloses a device (Fig 4B) comprising a support (120) with a first aperture (128 in the center), the first aperture configured in a manner capable of receiving a straw protruding from a lid of a beverage container in a manner such that engagement between the straw and the support restricts lateral movement of the support relative to the lid; wherein the support further comprises two or more second apertures (128, left and right) each 
Regarding claim 18, Faulk further discloses the support comprising a first leg and a second leg (124).
Regarding claim 19, Faulk further discloses first leg (124) disposed on a first side of the device and second leg (124) disposed on second opposing side of the device (Fig 7b).
Regarding claim 20-21, Faulk further discloses the device configured to stack with a second device (¶0060) such that the legs of a first device contact the legs of a second device and extend below a top surface of the second device since it has the structure as recited.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-12, 14, 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ROBERT POON/Examiner, Art Unit 3735